                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA

                                       Criminal Minutes

Date: February 5, 2020                      Judge: Honorable Charles R. Breyer

Court Reporter: Katherine Sullivan
Time: 11 Minutes
Case No.: CR19-0524-1 CRB
Case Name: USA v. Vladimir Magallan Gallegos(Custody)(Spanish)

Attorney(s) for Government: Casey Boome
Attorney(s) for Defendant(s): Robert Waggener
Interpreter: Spanish – Carol Rhine Medina

Deputy Clerk: Lashanda Scott


                                        PROCEEDINGS

The defendant was sworn. Plea Agreement signed and filed in open court. Defendant plead
guilty to Count 1 of the Indictment. Sentencing hearing set for April 22, 2020 at 10:00 a.m.
Defendant remanded into the custody of the U. S. Marshal.
